EXHIBIT 32: Rule 13a-14(b) Certifications The undersigned officers certify that this report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and that the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of Senior Optician Service, Inc. A signed original of this written statement required by Section 906 has been provided to Senior Optician Service, Inc. and will be retained by Senior Optician Service, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. July 13, 2009 /s/ Honggang Yu Honggang Yu (Chief Executive Officer) July 13, 2009 /s/ Jichun Li Jichun Li (Chief Financial Officer)
